CREDIT AGREEMENT
$50,000,000 Revolving Credit Facility
among
MITCHAM INDUSTRIES, INC.,
as Borrower,
THE LENDERS PARTY HERETO,
and
HSBC BANK USA, N.A.,
as Administrative Agent, Lead Arranger and Sole Bookrunner
Dated as of August 2, 2013

TABLE OF CONTENTS

      ARTICLE 1 : DEFINITIONS 1.1
1.2
1.3  
Defined Terms
Other Definitional Provisions
Accounting Terms; GAAP

      ARTICLE 2 : AMOUNT AND TERMS OF COMMITMENTS 2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.9
2.10
2.11
2.12
2.13
2.14
2.15
2.16
2.17
2.18  
Commitments
Procedure for Borrowing
Applicable Commitment Fees, Etc.
Termination or Reduction of Commitments
Optional Prepayments
Mandatory Prepayments
Conversion and Continuation Options
Limitations on Eurodollar Tranches
Interest Rates and Payment Dates
Computation of Interest and Fees
Inability to Determine Interest Rate
Pro Rata Treatment and Payments
Increased Costs
Taxes
Indemnity
Designation of a Different Lending Office
Replacement of Lenders
Defaulting Lenders

      ARTICLE 3 : LETTERS OF CREDIT 3.1
3.2
3.3
3.4
3.5
3.6
3.7
3.8
3.9  
L/C Commitment
Procedure for Issuance of Letter of Credit
Fees and Other Charges
Reimbursement Obligation of the Borrower
Obligations Absolute
Letter of Credit Payments
Applications
Cash Collateralization Upon Termination of Commitments
Only Issuing Bank Responsible for Letters of Credit

      ARTICLE 4 : REPRESENTATIONS AND WARRANTIES 4.1
4.2
4.3
4.4
4.5
4.6
4.7
4.8
4.9
4.10
4.11
4.12
4.13
4.14
4.15
4.16
4.17
4.18
4.19
4.20
4.21
4.22
4.23  
Financial Statements
No Material Adverse Change
Existence; Compliance with Law
Power; Authorization; Enforceable Obligations
No Legal Bar
Adverse Proceedings
No Default
Ownership of Property; Liens
Intellectual Property
Taxes
Federal Regulations
Labor Matters
ERISA
Investment Company Act Other Regulations
Subsidiaries
Use of Proceeds
Environmental Matters
Accuracy of Information, Etc.
Solvency
Employee Benefit Plans
USA PATRIOT Act
Embargoed Person
Insurance

      ARTICLE 5 : CONDITIONS PRECEDENT 5.1
5.2  
Conditions to Initial Extension of Credit
Conditions to Each Extension of Credit

      ARTICLE 6 : AFFIRMATIVE COVENANTS 6.1
6.2
6.3
6.4
6.5
6.6
6.7
6.8
6.9
6.10
6.11
6.12
6.13
6.14  
Financial Statements
Certificates; Other Information
Payment of Obligations
Maintenance of Existence; Compliance
Maintenance of Insurance
Inspection of Property; Books and Records; Audits
Notices
Environmental Laws
Further Assurances
Guarantors; New Subsidiaries
Payment of Taxes
Keepwell
Certain Accounts
Securities Account

      ARTICLE 7 : NEGATIVE COVENANTS 7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
7.9
7.10
7.11
7.12  
Financial Condition Covenants
Indebtedness
Liens
Fundamental Changes; Disposition of Assets; Acquisitions
Restricted Payments
Investments
Transactions with Affiliates
Sales and Leasebacks
Swap Agreements
Changes in Fiscal Periods
Negative Pledge Clauses
Lines of Business

      ARTICLE 8 : EVENTS OF DEFAULT ARTICLE 9 : THE ADMINISTRATIVE AGENT 9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8  
Appointment
Delegation of Duties
Exculpatory Provisions
Reliance by Administrative Agent
Notice of Default
Non-Reliance on Administrative Agent and Other Lenders
Administrative Agent in Its Individual Capacity
Successor Administrative Agent

      ARTICLE 10 : MISCELLANEOUS 10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
10.9
10.10
10.11
10.12
10.13
10.14
10.15
10.16
10.17
10.18  
Amendments and Waivers
Notices
No Waiver; Cumulative Remedies
Survival of Representations and Warranties
Expenses; Indemnification; Damage Waiver
Successors and Assigns; Participations and Assignments
Adjustments; Setoff
Counterparts
Severability
Integration
GOVERNING LAW
Submission To Jurisdiction Waivers
Acknowledgments
Releases of Guarantees and Liens
Interest Rate Limitation
Confidentiality
WAIVERS OF JURY TRIAL
USA Patriot Act Notice

      SCHEDULES:  


   


Schedule 1.1
Schedule 4.4
Schedule 4.15
Schedule 4.23
Schedule 7.2
Schedule 7.3
Schedule 7.6
Schedule 7.7
Schedule 7.11  
Commitments
Consents, Authorizations, Filings and Notices
Subsidiaries and Capital Stock
Insurance
Existing Indebtedness
Existing Liens
Investments
Transactions with Affiliates
Negative Pledges
EXHIBITS:  


   


Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G-1
Exhibit G-2
Exhibit G-3
Exhibit G-4  
Form of Assignment and Assumption
Form of Borrowing Base Certificate
Form of Compliance Certificate
Form of Guaranty Agreement
Form of Notice of Borrowing
Form of Continuation/Conversion Notice
U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of August 2, 2013, is among MITCHAM INDUSTRIES,
INC., a Texas corporation (“Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), and HSBC BANK USA, N.A., as Administrative Agent.

      The parties hereto agree as follows:

ARTICLE 1
  :

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) the Eurodollar Rate that would be calculated as of such day (or if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurodollar Loan with a one-month Interest Period) plus 1%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or the Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“ABR Loan”: a Loan bearing interest at a rate determined by reference to the
ABR.

“Acquisition”: as to any Person (the “acquiror”), any direct or indirect
acquisition of all or substantially all of the Capital Stock in another Person
or any assets or businesses of any other Person constituting a business unit,
line of business or division of such other Person.

“Adjusted EBITDA”: for the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, for any period, without duplication, Net
Income plus (i) income tax expense, (ii) interest expense, (iii) depreciation,
amortization and other non-cash (or similar) expense, (iv) stock and other
non-cash based compensation and (v) extraordinary non-cash losses minus
extraordinary non-cash gains.

“Adverse Proceeding”: any action, suit, proceeding (whether administrative,
judicial or otherwise), prosecution, governmental investigation, audit or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims) that is pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened against the
Borrower or any of its Subsidiaries or any property of the Borrower or any of
its Subsidiaries.

“Administrative Agent”: HSBC Bank USA, N.A., in its capacity as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by, or is under common Control with, such Person.

“Agreement”: this Credit Agreement, dated as of August 2, 2013, as it may be
amended, supplemented, restated or otherwise modified from time to time.

“Applicable Margin”: for any day, with respect to Eurodollar Loans, Letter of
Credit Fees or ABR Loans or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth in the
table below under the caption “Eurodollar Loans//Letter of Credit Fees”, “ABR
Loans” or “Commitment Fee”, as the case may be, based upon the Leverage Ratio as
of the most recent determination date:

                              Category  
Leverage
Ratio
  Eurocurrency
Loans/Letter
of Credit
Fees   ABR Loans



  Commitment
Fee



   
 
                        I  
< 0.25x
    2.50 %     1.50 %     0.375 %    
 
                        II  
= 0.25x
but < 0.50x
 
2.75%  
1.75%  
0.375%    
 
                        III  
= 0.50x
but < 1.00x
 
3.00%  
2.00%  
0.500%    
 
                        IV  
= 1.00x
but < 1.50x
 
3.25%  
2.25%  
0.500%    
 
                        V  
= 1.50x
    3.50 %     2.50 %     0.500 %    
 
                       

For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the last day of each Fiscal Quarter and set forth in the Compliance Certificate
delivered pursuant to Section 6.2(b), and (b) each change in the Applicable
Margin resulting from a change in the Leverage Ratio shall be effective during
the period commencing on and including the date of delivery to the
Administrative Agent of the Compliance Certificate indicating such change and
ending on the date immediately preceding the effective date of the next such
change. If the  Borrower fails to deliver the financial statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 6.2(b), then effective as of the date such
financial statements and Compliance Certificate were required to be delivered
pursuant to Section 6.2(b), the Applicable Margin with respect Loans and to
commitment fees payable hereunder shall be determined at Level V and shall
remain at such level until the date such financial statements and corresponding
Compliance Certificate are so delivered by the Borrower.  Notwithstanding the
foregoing, the  Borrower shall be deemed to be at Level I described below until
delivery of its unaudited financial statements and corresponding Compliance
Certificate for the fiscal quarter ending October 31, 2013.   For the avoidance
of doubt, the levels on the pricing grid set forth below are set forth from
lowest (Level I) to the highest (Level V)

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit A.

“Available Amount”: at any time, an amount equal to the lesser of (a) the Total
Commitments at such time less the Letter of Credit Reserve at such time and
(b) the Borrowing Base in effect at such time less the Letter of Credit Reserve
at such time.

“Bankruptcy Code”: 11 U.S.C. Title 11, as now and hereafter in effect, or any
successor statute.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) in the case of a Person that is a limited partnership,
the general partner or any board of directors or committee thereof authorized to
act therefor, (b) in the case of a Person that is a corporation, the board of
directors of such Person or any committee thereof authorized to act therefor,
(c) in the case of a Person that is a limited liability company, the board of
managers or members of such Person or such Person’s manager or any committee
authorized to act therefor and (d) in the case of any other Person, the board of
directors, management committee or similar governing body or any authorized
committee thereof responsible for the management of the business and affairs of
such a Person.

“Borrower”: as defined in the preamble hereto.

“Borrower’s Accounting Firm”: Hein & Associates L.L.P. or any other independent
certified public accounting firm reasonably approved by the Administrative
Agent.

“Borrowing Base”: the sum, as of the date of the Borrowing Base Certificate then
most recently delivered pursuant to this Agreement, of (a) 80% of the aggregate
amount of Eligible Receivables at such date plus (b) 85% of the net orderly
liquidation value of Eligible Rental Equipment at such date (as such net orderly
liquidation value for any item of Eligible Rental Equipment is shown in the most
recent appraisal delivered to the Administrative Agent on or prior to such
date), plus (c) 50% of the aggregate amount of Eligible Other Equipment at such
date, plus (d) 80% of the purchase price paid for New Rental Equipment without
duplication.

“Borrowing Base Certificate”: a certificate, duly executed by a Responsible
Officer, appropriately completed and in substantially the form of Exhibit B
hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: any day of the year on which commercial banks in New York City
are not authorized or required by law to close, and, with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

“Capital Expenditures”: for any period, all expenditures (whether paid in cash
or accrued as a liability, including the portion of Capital Lease Obligations
originally incurred during such period) that should be capitalized under GAAP on
a consolidated balance sheet of the Borrower), by the Borrower during such
period, that, in conformity with GAAP are included in “Capital expenditures”,
“additions to property, plant or equipment” or comparable items in the
consolidated financial statements of the Borrower but excluding expenditures for
(i) the restoration, repair or replacement of any fixed or capital asset that
was destroyed or damaged, in whole or in part, in an amount equal to any
insurance proceeds received in connection with such destruction or damage,
(ii) the replacement of any fixed or capital asset the subject, in whole or in
part, of any condemnation, taking or similar event, in an amount equal to any
insurance proceeds or condemnation awards received in connection with such
condemnation, taking or similar event, and (iii) any Acquisition.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for purposes of this Agreement,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other rights to
acquire any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of Letters of Credit, cash or deposit amount balances
or, if the Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of twelve (12) months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000; (c) commercial paper of an issuer
rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
less than two (2) months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to Securities issued or fully guaranteed or insured by the United States
government; (e) Securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
Securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A-1 by S&P or P-1 by Moody’s; (f) Securities with maturities of less than twelve
(12) months from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; or (h) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $1,000,000,000.

“Change in Law”: the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in “Law”, regardless of the date enacted, adopted or
issued.

“Change of Control”: at any time, (a) any Person or “group”(within the meaning
of Rules 13d-3 and 1 3d-5 under the Exchange Act) (i) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in the Capital Stock of the Borrower or (ii) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the Board
of Directors of the Borrower, or (b) the majority of the seats (other than
vacant seats) on the Board of Directors of the Borrower cease to be occupied by
Persons who are Continuing Directors.

“Charges”: has the meaning assigned to it in Section 10.15.

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is the date of this Agreement.

“Code”: the Internal Revenue Code of 1986, as amended from time to time and any
successor thereto.

“Collateral”: refers to all of the property described in the Security and Pledge
Agreement serving as security for the Obligations.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Loans and issue Letters of Credit in an aggregate principal amount/and or face
not to exceed the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original amount of the Total Commitments
is $50,000,000.

“Commitment Percentage”: as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder (to include, when applicable,
any additional Commitments); provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

“Commitment Period”: the period from and including the Closing Date to, but
excluding, the Maturity Date.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continuing Directors”: the members of the Board of Directors of the Borrower on
the Closing Date and any future member of the Board of Directors of the Borrower
if such future director’s appointment or nomination for election to the Board of
Directors of the Borrower is made or recommended, as the case may be, by at
least a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of (i) any Securities
issued by such Person or (ii) any indenture, mortgage, deed of trust, contract,
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound, in each case which is material to such
Person.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Controlled Affiliate”: has the meaning assigned to it in Section 4.21.

“Conversion”, “Convert” and “Converted” each refer to a conversion of a Loan of
one Type into Loans of the other Type pursuant to Section 2.7.

“Debtor Relief Law”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Article 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.18(c), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied or (ii) pay
to the Administrative Agent, the Issuing Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or the Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of the courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(c)) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender and each Lender.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: a Subsidiary that is not a Foreign Subsidiary.

“Eligible Other Equipment” shall mean, at any date of determination thereof, all
Other Equipment of each Loan Party (a) with respect to which a Loan Party has
good and marketable title thereto, subject only to a perfected first priority
Lien in favor of the Administrative Agent under the law of the United States,
any state thereof or the District of Columbia, and which is free and clear of
all other Liens (other than Specified Permitted Liens); (b) which either is
(i) then leased by a customer of a Loan Party pursuant to the terms of a rental
agreement entered into between such customer and such Loan Party or (ii) then
held for sale or lease in the ordinary and usual course of a Loan Party’s
respective business; (c) which is not subject to any claim disputing the
applicable Loan Party’s right to or title to possession or subject to any
negotiable or non-negotiable document of title or purchase money security
interest; (d) which is not subject to any contractual limitations or
restrictions that would prevent the Administrative Agent from either acquiring
ownership of, or selling, such Other Equipment in the course of exercising its
rights and remedies under the Security Agreement, (e) which is in good condition
and usable for the purpose for which it is intended (determined in accordance
with applicable industry standards); (f) is covered by casualty, theft or fire
insurance (subject to customary deductibles); (g) which is not office equipment
or furniture; (h) which is not a work in process; (i) which is not open stock;
(j) which is not packaging or supplies; (k) which is not held for sale on a
consignment basis and (l) which the Lender in its reasonable discretion has not
determined to be ineligible for any reason whatsoever.

“Eligible Receivables”: shall mean, at any date of determination thereof, all
Receivables of the Loan Parties (a) which arise in the ordinary course of
business; (b) the right to receive payment of which is absolute and not
contingent upon the fulfillment of any condition; (c) which are not subject to
any (i) asserted defense or counterclaim or (ii) setoff; (d) which do not arise
from a sale, lease or rendition of services to the Administrative Agent, any
Lender, or any Loan Party or any of their respective Affiliates, or any
employee, officer or director of the Administrative Agent, any Lender, any Loan
Party or any of their respective Affiliates, and upon which neither the
Administrative Agent nor any Lender is a Receivables Debtor; (e) with respect to
which a Loan Party has good and marketable title thereto, subject only to a
perfected first priority Lien in favor of the Administrative Agent and which are
otherwise free and clear of all other Liens (other than Specified Permitted
Liens); (f) which are not payable by the United States of America or any agency,
department or subdivision thereof; (g) which are payable by a Receivables Debtor
that is organized under the law of the United States, any state thereof, the
District of Columbia, Canada, or any province thereof, unless, in the sole
discretion of the Administrative Agent, such Receivables Debtor is an investment
grade company or such Receivables are backed by a letter of credit acceptable to
Administrative Agent, which is in the possession of, has been assigned to and is
directly drawable by the Administrative Agent or are otherwise insured by an
insurer in a manner acceptable to Administrative Agent; (h) which are not unpaid
for a period greater than 90 days after the invoice date thereof; (i) with
respect to which the Receivables Debtor obligated on the Receivable has not
suspended business, made an assignment for the benefit of creditors, consented
to or applied for the appointment of a receiver, trustee, custodian or
liquidation for itself or its assets, or instituted or become the subject of any
proceeding under bankruptcy, reorganization or other debtor relief laws;
(j) which do not constitute, require or provide for retainages and (k) which the
Administrative Agent in it reasonable discretion has not determined to be
ineligible for any reason whatsoever.

“Eligible Rental Equipment” shall mean, at any date of determination thereof,
all Rental Equipment of each Loan Party (a) with respect to which a Loan Party
has good and marketable title thereto, subject only to a perfected first
priority Lien in favor of the Administrative Agent under the law of the United
States, any state thereof or the District of Columbia, and which is free and
clear of all other Liens (other than Specified Permitted Liens); (b) which
either is (i) leased by a customer of a Loan Party pursuant to the terms of a
rental agreement entered into between such customer and such Loan Party or
(ii) which is held for sale or lease in the ordinary and usual course of a Loan
Party’s respective businesses; (c) which is not subject to any claim disputing
the applicable Loan Party’s right to or title to possession or subject to any
negotiable or non-negotiable document of title or purchase money security
interest; (d) which is not subject to any contractual limitations or
restrictions that would prevent the Administrative Agent from either acquiring
ownership of, or selling, such Rental Equipment in the course of exercising its
rights and remedies under the Security Agreement, (e) which is in good condition
and usable for the purpose for which it is intended (determined in accordance
with applicable industry standards); (f) is covered by casualty, theft or fire
insurance (subject to customary deductibles); (g) which is not office equipment
or furniture; (h) which is not a work in process; (i) which is not open stock;
(j) which is not packaging or supplies; (k) which is not held for sale on a
consignment basis and (l) which the Lender in its reasonable discretion has not
determined to be ineligible for any reason whatsoever.

“Embargoed Person”: has the meaning assigned to it in Section 4.22.

“Employee Benefit Plan”: any “employee benefit plan” as defined in Section 3(3)
of ERISA which (i) is sponsored, maintained or contributed to by, or required to
be contributed by, the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates, or with respect to which the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates has or could have any
liability (whether contingent or otherwise), or (ii) was, at any time during the
six year period immediately prior to the effective date of this Agreement,
sponsored, maintained or contributed to by, or required to be contributed by,
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates, or with respect to which the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates could have any liability (whether
contingent or otherwise).

“Environmental Claim”: any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (b) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity; or (c) in connection with any
actual or alleged damage, injury, threat or harm to human health, safety,
natural resources or the environment as it is affected by any actual or
threatened exposure to any Hazardous Material.

“Environmental Laws”: any and all current or future foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (a) environmental matters,
including those relating to any Hazardous Materials Activity; (b) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(c) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrower or any of their Subsidiaries or any real property (including all
buildings, fixtures or other improvements located thereon) now or hereafter
owned, leased, operated or used by the Borrower or any of their Subsidiaries.

“Equipment Inventory”: ”: all “equipment” and all “inventory” (including without
limitation goods held for sale or lease to third parties and good leased to
third parties), as each such term is defined in the UCC, now owned or hereafter
acquired by any Loan Party, wherever located.

“Equity Owner” means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of Capital Stock.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor thereto.

“ERISA Affiliate”: as applied to any Person, (a) any corporation which is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (b) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Borrower or any of its Subsidiaries that was an ERISA Affiliate of any of the
foregoing at any time during the six-year period preceding the date of this
Agreement shall continue to be considered an ERISA Affiliate of the Borrower or
any of its Subsidiaries within the meaning of this definition.

“ERISA Event”: (a) a Reportable Event; (b) the failure to meet the minimum
funding standards of Sections 412 or 430 of the Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Code) or
the failure to make by its due date any minimum required contribution under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by the Borrower or any of their
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to the Borrower, any of their Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (f) the imposition of a liability on the Borrower, any of its
Subsidiaries, or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (g) the withdrawal of the Borrower, any of their Subsidiaries or any of
their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefore, or the receipt by the Borrower, any
of their Subsidiaries or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan that it is in Reorganization or Insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the imposition on the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (1), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (i) the assertion of a claim (other than routine
claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against the Borrower, any of their
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan where such claim is reasonably likely to result in a
material liability to the Borrower, any of its Subsidiaries, or any of their
respective ERISA Affiliates; (j) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (k) the imposition of a Lien pursuant to Section 40l(a)(29) or 430(k)
of the Code or pursuant to ERISA with respect to any Pension Plan.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR 01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying Eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 12:00 P.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank Eurodollar market where its Eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate
1.00 — Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Article 8, provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Subsidiary”: (a) any Subsidiary that is not a Wholly-Owned Subsidiary
of the Borrower or a Guarantor, (b) any Foreign Subsidiary of the Borrower or of
any direct or indirect Domestic Subsidiary or Foreign Subsidiary, (c) any
Domestic Subsidiary that is a disregarded entity for United States federal
income tax purposes if substantially all of its assets consist of Capital Stock
of one or more Foreign Subsidiaries, (d) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary, (e) any Subsidiary that
is prohibited or restricted by applicable Law from providing a guaranty or if
such guaranty would require governmental (including regulatory) consent,
approval, license or authorization, and (f) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of providing the guaranty shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation”: with respect to any Loan Party, any Obligation under
a Specified Swap Agreement if and to the extent that all or a portion of such
Obligation or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Obligation (or any guarantee
thereof) is or becomes (as a result of a Change in Law after the date of a
transaction governed by such Specified Swap Agreement) illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute a
Qualified ECP Obligor at the time such Loan Party’s guarantee or such Loan
Party’s grant of such security interest becomes effective with respect to such
Obligation. If an Obligation under a Specified Swap Agreement arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Obligation that is attributable to swaps for which such
guarantee obligation or other liability or security interest is or becomes
illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(g) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.

“Executive Order” has the meaning assigned to it in Section 4.22.

“Existing Accounts”: collectively, (i) account number 28231 located at First
Victoria National Bank; (ii) account number 694026292 located at Frost Bank; and
(iii) account numbers 653519694 and 836919860 located at JP Morgan Chase Bank.
For the avoidance of doubt, the parties agree that the Borrower’s payroll
account number 807009067 located at First Victoria National Bank shall be deemed
not to be an Existing Account.

“Existing Credit Facility”: the Loan Agreement dated August 31, 2012 by and
between the Borrower and First Victoria National Bank.

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of the aggregate principal amount of all Loans held by such Lender then
outstanding.

“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by HSBC Bank USA, N.A. from three federal
funds brokers of recognized standing selected by it.

“Fee Letter”: the fee agreement dated June 18, 2013 by and between HSBC Bank
USA, N.A. and the Borrower.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

“Fiscal Quarter”: a fiscal quarter of any Fiscal Year.

“Fiscal Year”: the fiscal year of the Borrower and its Subsidiaries ending on
January 31 of each calendar year.

“Fixed Charge Coverage Ratio”: for any period, the ratio of (i) Adjusted EBITDA
of the Borrower and its consolidated Subsidiaries minus income tax expense and
all Maintenance Capital Expenditures of the Borrower and its consolidated
Subsidiaries for such period to (ii) Fixed Charges of the Borrower and its
consolidated Subsidiaries for such period.

“Fixed Charges”: for any period, the sum of interest expense of the Borrower and
its consolidated Subsidiaries for such period, plus the current portion of long
term Indebtedness (excluding the Total Extensions of Credit during the twelve
(12) months immediately preceding the Maturity Date).

“Foreign Assets Control Regulations”: has the meaning assigned to it in Section
4.22.

“Foreign Lender”: (a) if the applicable Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the applicable Borrower is not a U.S. Person, a
Lender that is resident or organized under the laws of a jurisdiction other than
that in which the Borrower is resident for tax purposes.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a U.S. Person.

“Funded Debt”: means, as of any date, all Indebtedness for borrowed money of the
Borrower and its Subsidiaries that matures more than one (1) year from the date
of its creation or matures within one (1) year from such date but is renewable
or extendible, at the option of the Borrower or such Subsidiary, to a date more
than one (1) year from such date or arises under a revolving credit agreement or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one (1) year from such date, including all current
maturities and current sinking fund payments in respect of such Indebtedness,
whether or not required to be paid within one (1) year of its creation, and
including, without limitation, Indebtedness in respect of the Loans, all as
determined on a consolidated basis in accordance with GAAP.

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, but subject
to Section 1.3, GAAP shall be determined on the basis of such principles in
effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 4.1.

“Governmental Authority”: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Governmental Authorization”: any permit, license, certificate of need,
approval, agreement, provider number, registration, certificate, filing,
consent, authorization, plan, directive, consent order, consent decree or other
permission (including any supplements or amendments thereto) of or from any
Governmental Authority.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, Securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: collectively, any Domestic Subsidiary required to become a
Guarantor pursuant to Section 6.10 hereof.

“Guaranty Agreement”: the Guaranty Agreement to be executed and delivered by
each Guarantor, substantially in the form of Exhibit D.

“Hazardous Materials”: any chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority or could
reasonably be expected to pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of any facility or to the indoor or
outdoor environment.

“Hazardous Materials Activity”: any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, treatment, abatement, removal, remediation, disposal, disposition or
handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.

“Indebtedness”: as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Lease Obligations that is properly classified as a liability on a
balance sheet in conformity with GAAP; (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is due more than one (1) year from the date
of incurrence of the obligation in respect thereof; (e) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the Indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (f) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (g) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another; (h) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (i) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (1) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (2) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (1) or (2) of this
clause (i), the primary purpose or intent thereof is as described in clause (h)
above; and (j) obligations of such Person in respect of any exchange traded or
over the counter derivative transaction, including, without limitation, any
Specified Swap Agreement, whether entered into for hedging or speculative
purposes.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Loan Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee”: has the meaning assigned to it in Section 10.5(b).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: (a) all inventions and discoveries (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, patent applications and patent disclosures, together
with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof, (b) all trademarks, service marks, trade
dress, logos, trade names and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, (c) all copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith, (d) all
broadcast rights, (e) all mask works and all applications, registrations and
renewals in connection therewith, (f) all know-how, trade secrets and
confidential business information, whether patentable or unpatentable and
whether or not reduced to practice (including ideas, research and development,
know-how, formulas, compositions and manufacturing and production process and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (g) all computer software (including data and related
documentation), (h) all other proprietary rights, (i) all copies and tangible
embodiments thereof (in whatever form or medium) and (j) all licenses and
agreements in connection therewith.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three (3)
months, each day that is three (3) months, or a whole multiple thereof, after
the first day of such Interest Period and on the date that such Eurodollar Loan
is Converted or paid in full, and (d) as to any Loan, the date of any repayment
or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 P.M., New York City time, on the date that is three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Maturity Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: (a) any direct or indirect purchase or other acquisition by the
Borrower, or any of their Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (b) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of the Borrower from any Person (other than the Borrower or any
Guarantor), of any Capital Stock of such Person; and (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by the Borrower or any of their
Subsidiaries to any other Person (other than the Borrower or any Guarantor),
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

“Issuing Lender”: HSBC Bank USA, N.A., in its capacity as issuer of any Letter
of Credit and any other Lender approved by the Administrative Agent and the
Borrower that has agreed in its sole discretion to act as an “Issuing Lender”
hereunder. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“L/C Commitment”: $10,000,000.

“L/C Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.4.

“Lender”: each Lender that has a Commitment or that holds Loans.

“Leverage Ratio”: as of the end of any fiscal quarter, the ratio of (a) the sum
of total Funded Debt, Capital Lease Obligations and the face amount of any
letter of credit issued for the account of the Borrower or its Subsidiaries as
of such date to (b) Adjusted EBITDA for the four quarter period ended on such
date.

“Letters of Credit”: as defined in Section 3.1(a).

“Letter of Credit Reserve”: at any time, the aggregate face amount of all
Letters of Credit issued by the Issuing Lender for the account of the Borrower
pursuant to Section 3.1 and outstanding at such time.

“Lien”: (a) any lien, mortgage, pledge, assignment, security interest, charge or
encumbrance of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof) and any option, trust or other preferential arrangement having
the practical effect of any of the foregoing and (b) in the case of Securities,
any purchase option, call or similar right of a third party with respect to such
Securities.

“Loan”: as defined in Section 2.1(a).

“Loan Documents”: this Agreement, the Security Documents, the Notes, if any, and
any amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Party”: at any time, collectively, the Borrower and the Guarantors at such
time and “Loan Party” shall mean any of them.

“Maintenance Capital Expenditures”: cash expenditures by the Borrower or any of
its Subsidiaries (including expenditures for the addition or improvement to its
asset base or for the acquisition of existing, or the construction or
development of new, capital assets) if those expenditures are made to maintain,
including over the long term, the operating capacity, efficiency or asset base
of that Person. Maintenance Capital Expenditures do not include cash
expenditures that increase by more than a de minimis amount the operating
capacity, efficiency or asset base of the Borrower and its Subsidiaries from the
operating capacity, efficiency or asset base of the Borrower and its
Subsidiaries immediately prior to that addition, improvement, acquisition,
construction or development.

“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, property, liabilities (including contingent liabilities), operations,
or financial condition of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Loan Parties to fully and timely perform their
obligations under the Loan Documents, (c) the legality, validity, binding effect
or enforceability of this Agreement or any of the other Loan Documents against
the Loan Parties or (d) the rights, remedies and benefits available to, or
conferred upon, the Administrative Agent, Issuing Lender and the Lenders under
the Loan Documents.

“Maturity Date”: the third anniversary of the Closing Date.

“Maximum Rate”: as defined in Section 10.15.

“Moody’s”: Moody’s Investors Services, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA.

“Net Income”: for any period, (a) the net income (or loss) of the Borrower and
its consolidated Subsidiaries for such period taken as a single accounting
period determined in accordance with GAAP, minus, (b) (i) the income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its Subsidiaries
or such Person’s assets are acquired by the Borrower or any of its Subsidiaries,
(ii) the income of any Subsidiary of the Borrower that is not a Guarantor to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not at the time permitted by operation of the
terms of its charter, a Contractual Obligation (other than any Loan Document) or
a Requirement of Law applicable to such Subsidiary, (iii) gains or losses from
the sale of capital assets, (iv) the income of any Person that is not a
Subsidiary of the Borrower, except to the extent such income is actually
distributed to the Borrower or any Subsidiary and (v) to the extent not included
in clauses (i) through (iii) above, any extraordinary income or expenses.

“New Rental Equipment”: as of any determination date, Rental Equipment acquired
in the ordinary course of business at fair value by a Loan Party (other than
pursuant to a permitted Acquisition), on or prior to such determination date and
not included in the most recent appraisal delivered to the Administrative Agent
on or prior to such determination date.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with Section 10.1 and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Borrowing”: as defined in Section 2.2 and substantially in the form
of Exhibit E.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise. Notwithstanding the foregoing, Excluded Swap Obligations shall not be
an obligation of any Guarantor that is not a Qualified ECP Obligor.

“OFAC”: Office of Foreign Assets Control of the United States Department of the
Treasury.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Equipment”: all Equipment Inventory of the Loan Parties other than Rental
Equipment.

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or 430 of the Code or Section 302 or 303 of
ERISA.

“Person”: any natural person, partnership, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

“Plan”: at a particular time, any Employee Benefit Plan that is covered by ERISA
and in respect of which the Borrower or an ERISA Affiliate is (or, if such plan
were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by such Lender in connection with extensions of credit to
debtors); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Prohibited Person”: any Person (a) listed in the Annex to the Executive Order
or identified pursuant to Section 1 of the Executive Order; (b) that is owned or
controlled by, or acting for or on behalf of, any Person listed in the Annex to
the Executive Order or identified pursuant to the provisions of Section 1 of the
Executive Order; (c) with whom a Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or anti-laundering law, including
the Executive Order; (d) who commits, threatens, conspires to commit, or
supports “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

“Qualified ECP Obligor” means, in respect of any Obligation under a Specified
Swap Agreement, each Loan Party that has total assets exceeding $10,000,000 at
the time such Obligation is incurred or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulation promulgated thereunder.

“Receivables”: shall mean all of a Person’s existing and future rights to
payment for goods sold or leased or for services.

“Receivables Debtor”: any Person obligated, directly or indirectly, on any
Receivables.

“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.

“Register”: as defined in Section 10.6.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.4 for amounts drawn under Letters of
Credit.

“Related Party”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Rental Equipment”: as of any date, all Equipment Inventory identified on the
most recent appraisal delivered to the Administrative Agent on or prior to such
date, which is of a type offered for sale or lease by a Loan Party in the
ordinary course of business.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, 2.9 .30, .31, .32, .34 or .35 of PBGC Reg. §4043.

“Required Lenders”: the Lenders having Extensions of Credit and unused
Commitments representing more than 50% of the sum of the Total Extensions of
Credit and unused Total Commitments at such time. The aggregate unpaid principal
amount of any Defaulting Lender’s Commitments or Total Extensions of Credit, as
applicable, shall be disregarded in determining Required Lenders at any time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
Bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination, judgment, decree or order of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or senior vice president-finance of the Borrower, but in any event, with
respect to financial matters, the chief financial officer or the senior vice
president-finance of the Borrower.

“Restricted Payments”: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Borrower or any
of their Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Borrower or any of their Subsidiaries now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrower or any of their Subsidiaries now or hereafter outstanding.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securities”: any stock, shares, partnership interests, membership interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of Indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security and Pledge Agreement”: a security and pledge agreement executed by the
Borrower and certain of its Domestic Subsidiaries in favor of the Administrative
Agent pursuant to Section 6.10, in form and substance satisfactory to the
Administrative Agent.

“Security Documents”: the collective reference to the Guaranty Agreement and
Security and Pledge Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Lender or affiliate thereof, which
has been designated by such Lender and the Borrower, by notice to the
Administrative Agent not later than 90 days after the execution and delivery by
the Borrower or such Guarantor, as a “Specified Cash Management Agreement”.

“Specified Permitted Liens”: means Liens referred to in clauses (a) and (d)(ii)
of Section 7.3.

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices, in each case, entered into for
hedging purposes by the Borrower or any Guarantor and any Person that is a
Lender or an Affiliate of any Lender at the time such Swap Agreement is entered
into.

“Subsidiary”: as to any Person (the “parent”) at any date, any corporation,
partnership, limited liability company or other entity the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, partnership,
limited liability company or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, are of such date, owned, controlled or held
(whether directly or indirectly).

“Super Majority Lenders”: at any time, Lenders having Extensions of Credit and
unused Commitments representing more than 66?% of the sum of the Total
Extensions of Credit and unused Commitments at such time. The aggregate unpaid
principal amount of any Defaulting Lender’s Extensions of Credit or Commitments,
as the case may be, shall be disregarded in determining Super Majority Lenders
at any time.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or Securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
their Subsidiaries shall be a “Swap Agreement”.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Commitments”: at any time, the aggregate amount of the Commitments of the
Lenders then in effect.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Trading With the Enemy Act”: has the meaning assigned to it in Section 4.22.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: has the meaning assigned to such term in
Section 2.14(g)(ii)(B)(3).

“USA Patriot Act”: as defined in Section 10.18.

“Wholly-Owned Subsidiary” of a Person means a Subsidiary of such Person, all of
the outstanding Capital Stock of which (other than (a) director’s qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable law) are owned by such Person and/or by one or more Wholly-Owned
Subsidiaries of such Person.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

          “Withholding Agent”: any Loan Party and the Administrative Agent.    
1.2    
Other Definitional Provisions.
       
 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, Securities, revenues, accounts, leasehold
interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

ARTICLE 2 :
AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Loans”) to the Borrower from time to time during
the Commitment Period in an aggregate principal amount that will not result in
(i) such Lender’s Extensions of Credit exceeding such Lender’s Commitment or
(ii) the Total Extensions of Credit exceeding the Available Amount. During the
Commitment Period, the Borrower may use the Commitments by borrowing, prepaying
the Loans in whole or in part, and reborrowing, all in accordance with the terms
and conditions hereof. The Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.7.

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid amount of each Loan of such
Lender on the Maturity Date.

2.2 Procedure for Borrowing. The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 12:00 P.M., New York City time,
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one (1) Business Day prior to the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans to finance payments required by Section 3.4 may be given
not later than 12:00 P.M., New York City time, on the date of the proposed
borrowing). Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
in writing, or by telephone, confirmed promptly in writing, or telex, telecopier
or other electronic communication and shall specify: (i) the amount and Type of
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each Loan shall be
in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof (or, if the then Available Amount is less
than $1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof; with the exception
of Loans the proceeds of which are or will be used to pay or prepay in full all
outstanding L/C Obligations. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

2.3 Applicable Commitment Fees, Etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee which shall accrue at the rate specified for the
Commitment Fee set forth in the table in the definition of “Applicable Margin”
on the daily amount of the unused Commitment of such Lender during the period
from and including Closing Date but excluding the date on which such Commitment
terminates. Accrued Commitment fees shall be payable quarterly in arrears on the
last day of each calendar quarter, commencing on the first such date to occur
after the Closing Date. For the avoidance of doubt, for purposes of calculating
the unused Commitment, the face amount of any issued and outstanding Letter of
Credit shall count as usage only with respect to the Lender that issued such
Letter of Credit.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Fee Letter or any fee agreements
with the Administrative Agent and to perform any other obligations contained
therein.

2.4 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three (3) Business Days’ notice to the Administrative Agent,
to terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the Total Extensions of Credit would exceed
the Available Amount. Any such reduction shall be in an amount equal to
$500,000, or a whole multiple of $100,000 in excess thereof, and shall reduce
permanently the Commitments then in effect.

2.5 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
12:00 P.M., New York City time, three (3) Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 12:00 P.M., New York City time, one
(1) Business Day prior thereto, in the case of ABR Loans, which notice shall
specify the date and amount of each Loan or portion thereof to be prepaid and
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.15. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of the Loans shall be in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.

2.6 Mandatory Prepayments.

(a) In the event and on each occasion that the Total Extensions of Credit exceed
the Available Amount, the Borrower shall immediately repay Loans in an aggregate
amount equal to such excess.

(b) In addition, any reduction of the Commitments pursuant to Section 2.4 shall
be accompanied by prepayment of the Loans to the extent, if any, that the Total
Extensions of Credit exceed the amount of the Total Commitments as so reduced,
provided that if the aggregate principal amount of Loans then outstanding is
less than the amount of such excess (because L/C Obligations constitute a
portion thereof), the Borrower shall, to the extent of the balance of such
excess, replace outstanding Letters of Credit and/or deposit an amount in cash
in a cash collateral account established with the Administrative Agent for the
benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment pursuant to Section 2.6
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.6 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

2.7 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to Convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 P.M., New York City time, on the Business Day
preceding the proposed Conversion date, provided, that if a Eurodollar Loan is
Converted on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.15.
The Borrower may elect from time to time to Convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice substantially
in the form of Exhibit F of such election no later than 12:00 P.M., New York
City time, on the third Business Day preceding the proposed Conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan may be Converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically Converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be in conformity with Section 2.2 and (b) no more than three
(3) Eurodollar Tranches shall be outstanding at any one time.

2.9 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses (i)
and (ii) above, from the date of such nonpayment until such amount is paid in
full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.10 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which shall be calculated on the basis of a 365
(or 366, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.10(a).

2.11 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period;

(c) then the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans requested to be made on the first
day of such Interest Period shall be made as ABR Loans, (y) any Loans that were
to have been Converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be Converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to Convert Loans to Eurodollar Loans.

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made on a pro rata basis according to the
respective Commitment Percentages of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans, except with respect to a reimbursement
of the Letters of Credit, shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Issuing Lender or the Lenders, as applicable, at the Funding Office, in
Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to each Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Lender pursuant to Section 10.5. If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) This Section 2.12 is subject to Section 3.9 in all respects.

2.13 Increased Costs.

(a) If any Change in Law shall:

(i) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate) or the Issuing Lender; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Lender or such other Recipient of issuing or
maintaining any Letter of Credit (or of maintaining its obligation to issue any
Letter of Credit) or to reduce the amount of any sum received or receivable by
such Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or otherwise), then, upon request of such Lender, the
Issuing Lender or other Recipient, the Borrower will pay to such Lender, the
Issuing Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender, or the Letters of Credit issued by the Issuing Lender, to a
level below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Lender, the Issuing Lender, or other Recipient setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender, the Issuing Lender, or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s, the Issuing Lender’s, or other Recipient’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender, the Issuing Lender or other Recipient pursuant to this
Section for any increased costs or reductions incurred more than one hundred
eighty (180) days prior to the date that such Lender, the Issuing Lender, or
other Recipient, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s, the
Issuing Lender’s, or other Recipient’s intention to claim compensation therefor;
provided, further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.14 Taxes.

(a) Defined Terms. For purposes of this Section 2.14, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section 2.14)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(c) Payment of Other Taxes. The Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(g)(ii)(A), 2.14(g)(ii)(B) and
2.14(g)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
Conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16 or 2.17. Such indemnification may include
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.16 Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.14, as the case may be,
in the future, and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

2.17 Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.16, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.6), all its interests, rights (other than its existing
rights to payments made pursuant to Sections 2.13 and 2.14) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignee shall meet the
requirements to be an assignee under Section 10.6(b)(ii) (subject to such
consents, if any, as may be required under Section 10.6(b)(i), (b) the Borrower
shall have paid to the Administrative Agent the assignment fee specified in
Section 10.6(b)(ii)(B), (c) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in L/C
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.15) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (d) in the case of any such assignment resulting from a claim
for compensation under Section 2.13 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter, (e) such assignment shall not conflict with applicable law,
and (f) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Each Lender agrees that if the
Borrowers exercise their option hereunder to cause an assignment by such Lender,
such Lender shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.06. Notwithstanding anything to the contrary herein,
in the event that a Lender does not comply with the requirements of the
immediately preceding sentence within one (1) Business Day after receipt of such
notice, such assignment shall be deemed to have occurred on such Business Day
without such Lender’s execution and delivery of any documentation required
pursuant to Section 10.06. Notwithstanding the foregoing, a Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

2.18 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definitions of
Super Majority Lenders and Required Lenders and the last sentence of
Section 10.1.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders or the Issuing Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with their respective Commitment Percentages. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(b) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than three (3) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.18(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Lender or any Lender may have
against such Defaulting Lender.

(c) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their respective Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE 3 :
LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Commitment Period in such form as may be approved
from time to time by the Issuing Lender; provided that the Issuing Lender shall
have no obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
Total Extensions of Credit exceed the Available Amount. Each Letter of Credit
shall (1) be denominated in Dollars and (2) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
(5) Business Days prior to the Maturity Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender to
exceed any limits imposed by, any applicable Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower shall pay to the Issuing Lender for its own account a fee on
the face amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans and
payable quarterly in arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fee, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower, whether with its own funds or with the proceeds
of the Loans, shall reimburse the Issuing Lender for the amount of (a) the draft
so paid and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment, not later than 1:00 P.M.,
New York City time, on (i) the Business Day that the Borrower receives notice of
such draft, if such notice is received on such day prior to 10:00 A.M., New York
City time, or (ii) if clause (i) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice. Each such
payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.9(b) and (y) thereafter,
Section 2.9(c). Provided that no Event of Default has occurred and is
continuing, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.2 that such payment be financed
with an ABR Loan, and to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR Loan.
The amount of any such ABR Loans made in connection with the foregoing shall
reduce the Letter of Credit Reserve on a dollar for dollar basis.

3.5 Obligations Absolute. The Borrower’s obligations under this Article 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff counterclaim or defense to payment that the Borrower may have or
has had against the Issuing Lender, any beneficiary of a Letter of Credit or any
other Person. The Borrower also agrees with the Issuing Lender that the Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.4 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such Transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.6 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.7 Applications. To the extent that any provision of any Application related to
any Letter of Credit (i) is inconsistent with the provisions of this Article 3
or (ii) purports to add defaults or events of default or provide for the grant
of security not contemplated by this Agreement, the terms of this Agreement
shall apply.

3.8 Cash Collateralization Upon Termination of Commitments. In the event that
the Borrower terminates the Commitments pursuant Section 2.4 and there are
outstanding Letters of Credit at such time, the Borrower shall pledge to, and
deposit in an account with, the Issuing Lender an amount of Cash Collateral
equal to 103% of the L/C Obligations of such Letters of Credit to be held as
security for payment of the Borrower’s obligations to reimburse the Issuing
Lender for amounts drawn on such Letters of Credit.

3.9 Only Issuing Bank Responsible for Letters of Credit

. Notwithstanding Section 2.12, it is recognized that the Issuing Bank is the
sole Lender with respect to all Letters of Credit issued hereunder and, prior to
the occurrence and continuation of an Event of Default and the realization by
the Administrative Agent on any Collateral, no other Lender shall participate
in, be liable for, or receive any repayments in respect of, any Letters of
Credit issued by the Issuing Lender, any draws on said Letters of Credit or any
reimbursements by Borrower in respect thereof, provided however, if an Event of
Default occurs which results in the Administrative Agent taking steps to realize
on any Collateral (other than any cash collateral accounts for Letters of Credit
as described in Section 3.8), and the Administrative Agent receives the proceeds
from the sale or other disposition of any Collateral, whether before or after
the filing of any proceeding by or against the Borrower under the Bankruptcy
Code, the provisions of Section 2.12 shall, at such time, be applicable and
shall take precedence over this Section 3.9 and the proceeds of any such sale or
disposition shall be distributed to all of the Lenders, pro rata, including,
without limitation, to the Issuing Lender in respect of Letters of Credit, all
as contemplated in Section 2.12, regardless of the provisions set forth in this
Section 3.9.

ARTICLE 4 :
REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender that:

4.1 Financial Statements. The Borrower has heretofore furnished to the
Administrative Agent and the Lenders its consolidated balance sheet and
statements of income, stockholder equity and cash flows (a) as of and for the
fiscal years ended January 31, 2012 and January 31, 2013, respectively, reported
on by and accompanied by an unqualified report from a Borrower’s Accounting
Firm, and (b) as of and for the fiscal quarter ended April 30, 2013, which
financial statements present fairly the consolidated financial condition of the
Borrower and its Subsidiaries as at each such date, and the consolidated results
of its operations and its consolidated and consolidating cash flows for the
respective fiscal periods then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein). As of the Closing
Date, the Borrower has no Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph
(other than those that would not be required to be reflected in such financial
statements or those that are immaterial).

4.2 No Material Adverse Change. Since January 31, 2013, there has been no
development or event with respect to the Borrower or its Subsidiaries that has
had or could reasonably be expected to have a Material Adverse Effect. During
the period from January 31, 2013 to and including the Closing Date there has
been no Disposition by the Borrower of any material part of its business or
property other than as would be permitted under Section 7.4.

4.3 Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, and to conduct the business in which it is currently
engaged, (c) is duly qualified as a foreign corporation or other organization
and is in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law and all Contractual Obligations, in each
case, except to the extent that the failure to comply therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filing
of UCC financing statements or similar instruments after the date hereof in
order to maintain the continuing perfection of the Liens created by the Security
Documents under United States law. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation,
other than Liens in favor of the Administrative Agent as contemplated in this
Agreement.

4.6 Adverse Proceedings. There are no Adverse Proceedings (a) on the Closing
Date, with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. The Borrower has title in fee simple to, or a
valid leasehold interest in, all its real property material to its business, and
good title to, or a valid leasehold interest in, all its other property material
to its business, and none of such property is subject to any Lien except as
permitted by Section 7.3.

4.9 Intellectual Property. The Loan Parties own, or possess the right to use,
all Intellectual Property that the Loan Parties consider reasonably necessary
for the conduct of their respective businesses as currently conducted without
any infringement upon the rights of any other Person, except where the failure
to have such rights or where such infringement would not have a Material Adverse
Effect. To the knowledge of Borrower, the use of Intellectual Property by each
Loan Party does not infringe on the rights of any Person in any manner that
could reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

4.10 Taxes. Except as otherwise permitted under Section 6.11, all federal tax
returns, and all other tax returns and reports of the Borrower and its
Subsidiaries required to be filed by any of them and that are material have been
timely filed (including extensions), and all taxes shown on such tax returns to
be due and payable and all assessments, fees and other governmental charges upon
the Borrower and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. The Borrower knows of no proposed tax assessment against it or
any of its Subsidiaries that is material and is not being actively contested by
the Borrower or such Subsidiary in good faith and by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower and/or its Subsidiaries, as the case may be; and as of the
Closing Date no tax Lien has been filed, and to the knowledge of the Borrower,
no claim has been asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used, directly or indirectly, (a) for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect for any purpose that violates the provisions of Regulation U
or (b) for any purpose that violates the provisions of Regulation U.

4.12 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of the
Borrower have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) Borrower has
paid or properly accrued in the ordinary course of business all wages and
compensation due to employees, including all vacations or vacation pay, holidays
or holiday pay, sick days or sick pay or bonuses.

4.13 ERISA. Neither a Reportable Event nor a failure to meet the minimum funding
standards (within the meaning of Section 412 or 430 of the Code or Section 302
or 303 of ERISA) has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Plan, and
each Plan has complied in all material respects with the applicable provisions
of ERISA and the Code. No termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period, which has not been fully satisfied, settled or dismissed as of the date
this representation is made or deemed made. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither the Borrower nor any ERISA Affiliate has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any ERISA Affiliate would become subject to any material liability under
ERISA if the Borrower or any such ERISA Affiliate were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No Multiemployer Plan
is in Reorganization or Insolvent.

4.14 Investment Company Act Other Regulations. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Schedule 4.15 sets forth the name of, and the ownership
interest of the Borrower in, each Subsidiary as of the Closing Date.

4.16 Use of Proceeds. The proceeds of the Loans and the Letters of Credit shall
be used to pay off the Existing Credit Facility and to finance the working
capital needs and for general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan has been used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
have been issued only to support the working capital needs and general corporate
obligations of the Borrower and its Subsidiaries relating to their respective
lines of business as currently conducted.

4.17 Environmental Matters. There are no Adverse Proceedings regarding any
Hazardous Material Activity or compliance with Environmental Laws that,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are and, to each of the Borrower’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against the Borrower and its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any of its Subsidiaries nor, to any Loan Party’s
knowledge, any predecessor of Borrower and its Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any facility in violation of any Environmental Law where such
violation is reasonably expected to have a Material Adverse Effect. None of the
Borrower’s or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any state equivalent, except in the ordinary
course of its business in material compliance with all Environmental Laws.
Compliance with all current or proposed requirements of Environmental Laws would
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to the Borrower and its Subsidiaries relating to any Environmental Law, any
Release or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.

4.18 Accuracy of Information, Etc.. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, for use in connection with the transactions contemplated
by this Agreement or the other Loan Documents, taken as a whole with all other
documents, certificates or statements furnished prior to or contemporaneously
therewith, contained as of the date such statement, information, document or
certificates was so furnished any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading; provided that with respect to the projections
and pro forma financial information contained in the materials referenced above
the Borrower represents only that such information was based upon good faith
estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. The Borrower has no knowledge of any matter or occurrence that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.19 Solvency. Each Loan Party is, and after giving effect to the Loan Documents
and to the incurrence of all Obligations being incurred in connection herewith
on the Closing Date and on any date on which this representation and warranty is
made, will be, Solvent.

4.20 Employee Benefit Plans. The Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
except where such non-compliance or non-performance would not reasonably be
expected to result in a Material Adverse Effect. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code has received (or
has applied for within a timely manner) a favorable determination letter or
opinion letter from the Internal Revenue Service indicating that such Employee
Benefit Plan is so qualified and nothing has occurred subsequent to the issuance
of such determination letter which would cause such Employee Benefit Plan to
lose its qualified status that could reasonably be expected to result in a
Material Adverse Effect. No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is reasonably expected to be
incurred by the Borrower, any of its Subsidiaries or any of their ERISA
Affiliates except to the extent reflected on the financial statements of the
Borrower and its Subsidiaries and the notes thereto. No ERISA Event has occurred
or is reasonably expected to occur that could reasonably be expected to result
in a Material Adverse Effect. Except to the extent required under Section 4980B
of the Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
the Borrower, any of its Subsidiaries or any of their ERISA Affiliates,
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of the Borrower, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is zero. The Borrower, its
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

4.21 USA PATRIOT Act.

(a) Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Borrower, any of its Affiliates over which any of the foregoing exercises
management control (each, a “Controlled Affiliate”) is a Prohibited Person, and
the Borrower, its Subsidiaries, and, to the knowledge of the Borrower, such
Controlled Affiliates, are in compliance with all applicable orders, rules and
regulations of OFAC.

(b) Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Borrower, any of its Affiliates: (i) is targeted by United States or
multilateral economic or trade sanctions currently in force; (ii) is owned or
controlled by, or acts on behalf of, any Person that is targeted by United
States or multilateral economic or trade sanctions currently in force; (iii) is
a Prohibited Person; or (iv) is named, identified or described on any list of
Persons with whom U.S. Persons may not conduct business, including any such
blocked persons list, designated nationals list, denied persons list, entity
list, disbarred party list, unverified list, sanctions list or other such lists
published or maintained by the United States, including OFAC, the United States
Department of Commerce or the United States Department of State.

4.22 Embargoed Person.

(a) None of Borrower’s assets constitutes property of, or is beneficially owned,
directly or indirectly, by any Person targeted by economic or trade sanctions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading With the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transaction With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the USA PATRIOT
Act, if the result of such ownership would be that any Loan made by any Lender
would be in violation of law (“Embargoed Person”);

(b) No Embargoed Person has any interest of any nature whatsoever in the
Borrower if the result of such interest would be that any Loan would be in
violation of law;

(c) The Borrower has not engaged in business with Embargoed Persons if the
result of such business would be that any Loan made by any Lender would be in
violation of law; and

(d) Neither the Borrower nor any Controlled Affiliate (i) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (ii) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.

For purposes of determining whether or not a representation is true or a
covenant is being complied with under this Section 4.22, the Borrower shall not
be required to make any investigation into (i) the ownership of publicly traded
stock or other publicly traded securities or (ii) the beneficial owner of any
collective investment fund.

4.23 Insurance. Schedule 4.23 lists all policies or binders of fire, liability,
worker’s compensation, vehicular or other insurance held by or for the benefit
of the Borrower (specifying the insurer, the policy number or covering note
number with respect to binders) as of the Closing Date. As of the Closing Date,
all premiums in respect of such insurance have been paid. As of the Closing
Date, all insurance listed on Schedule 4.23 is in full force and effect.

ARTICLE 5 :
CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Notes; other Loan Documents. The Administrative Agent
shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Lender listed on Schedule 1.1,
(ii) the Notes, executed and delivered by the Borrower and (iii) the Security
and Pledge Agreement executed and delivered by the Loan Parties party thereto
and the Administrative Agent.

(b) Repayment of Existing Indebtedness. The Administrative Agent shall have
received satisfactory evidence of the payment in full of all obligations under,
and termination of, the Existing Credit Facility.

(c) Financial Statements. The Lenders shall have received (i) satisfactory
audited consolidated financial statements of the Borrower and its Subsidiaries
for the Fiscal Years ended January 31, 2012 and January 31, 2013, respectively,
and (ii) satisfactory unaudited interim consolidated financial statements of the
Borrower and its Subsidiaries as of and for the fiscal quarter ended April 30,
2013.

(d) Approvals. All material governmental and third party approvals necessary in
connection with the execution, delivery and performance of the Loan Documents by
the Loan Parties party thereto shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in the United States where each
Loan Party is located, and such search shall reveal no Liens on any of the
assets of the Loan Parties except for Liens permitted or created by the Loan
Documents or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel and expenses for
the collateral audit and due diligence review reference in (n) below), on or
before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.

(g) Good Standing Certificates; Organizational and Authority Documents. The
Administrative Agent shall have received (i) a certificate of good standing (or
equivalent) for each Loan Party from its jurisdiction of organization and
(ii) such other documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the transactions contemplated
hereby, the authority of any natural Person executing any of the Loan Documents
on behalf of any Loan Party and any other legal matters relating to the Loan
Parties, this Agreement or the transactions contemplated to occur on the Closing
Date, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(h) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Vinson Elkins LLP, counsel to the Loan Parties, which opinion
shall cover such matters incident to the transactions contemplated by this
Agreement in form, scope and substance as is reasonably satisfactory to the
Administrative Agent.

(i) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 and acceptable to
Administrative Agent.

(j) Know Your Customer. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information on the Loan Parties
that may be required by the Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act and the information required pursuant to
Section 10.18.

(k) Compliance Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming (i) compliance with the conditions set forth in paragraphs
(a), (b) and (c) in Section 5.2 and (ii) pro forma compliance with the financial
covenants in paragraphs (a) and (b) in Section 7.1 (utilizing for such purposes
the amount of the Loans borrowed on the Closing Date).

(l) Borrowing Base Certificate. The Administrative Agent shall have received the
initial Borrowing Base Certificate.

(m) Litigation. No Adverse Proceeding shall have occurred (i) which seeks to
enjoin, prohibit, or restrain in any manner the execution and delivery of any
Loan Document or the performance or consummation by the Loan Parties of any of
the Obligations hereunder or under any Loan Document or (ii) could reasonably be
expected to have a Material Adverse Effect.

(n) Due Diligence. The Lenders shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results
satisfactory to Lenders. Satisfaction of the foregoing condition is expressly
subject to satisfactory receipt and review by the Lenders of the collateral
audit, field exams and appraisals of Borrower’s and Subsidiaries’ assets prior
to the Closing Date.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date, and of the
Issuing Lender to issue, amend, renew or extend any Letter of Credit (including
the initial extensions of credit on the Closing Date) is subject to the
satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, other than any such representations or warranties that, by their
express terms, refer to a specific date other than such Borrowing Date or
issuance or renewal, in which case as of such specific date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of the most recent Loan by the Borrower or with respect to the
initial Loan since January 31, 2013.

(d) Borrowing Request. The Administrative Agent shall have received a Notice of
Borrowing as required by Section 2.2.

Each borrowing by and issuance, amendment, renewal or extension of a Letter of
Credit on behalf of the Borrower hereunder shall constitute a representation and
warranty by the Borrower on the date thereof that the conditions contained in
this Section 5.2 have been satisfied.

ARTICLE 6 :
AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year, a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by the
Borrower’s Accounting Firm; and

(b) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the Fiscal Year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (i), the relevant Lender):

(a) concurrently with the delivery of the financial information referred to in
Section 6.1(a), a certificate from Borrower’s Accounting Firm reporting on such
financial statements stating that in the course of the regular audit of the
business of the Borrower and its Subsidiaries, which audit was conducted by
Borrower’s Accounting Firm in accordance with generally accepted auditing
standards, Borrower’s Accounting Firm has obtained no knowledge that a Default
of a financial nature under Section 7.1, 7.2 or 7.6 has occurred and is
continuing, or if, in the opinion of Borrower’s Accounting Firm, a Default of a
financial nature under Section 7.1, 7.2 or 7.6 has occurred and is continuing, a
statement as to the nature thereof;

(b) concurrently with the delivery of any financial information pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, a Compliance Certificate containing all information
and calculations necessary for determining compliance by the Borrower and its
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the Fiscal Quarter or Fiscal Year, as the case may be;

(c) within twenty (20) days after the end of each calendar month, a Borrowing
Base Certificate, together with an accounts receivable aging report and such
schedules, computations and other information as may be reasonably requested by
the Administrative Agent;

(d) as soon as available, and in any event no later than thirty (30) days prior
to the end of each Fiscal Year, a reasonably detailed consolidated financial
forecast for the following Fiscal Year (including a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the
following Fiscal Year, the related consolidated statements of projected cash
flow and projected income and a description of the underlying assumptions
applicable thereto);

(e) promptly upon becoming aware of the occurrence of or forthcoming occurrence
of any ERISA Event, a written notice specifying the nature thereof, what action
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;

(f) as soon as practicable following any request therefor from the
Administrative Agent, a schedule of all Receivables of Borrower and its each
other Loan Party;

(g) as soon as practicable following any request therefor from the
Administrative Agent, a schedule of all equipment of the Borrower and each other
Loan Party and the net book value thereof;

(h) as soon as practicable following any request therefor from the
Administrative Agent, a schedule of all inventory of the Borrower and each other
Loan Party;

(i) promptly, following any request therefor from any Lender, all information
and/or documentation necessary to enable such lender to comply with the USA
Patriot Act;

(j) promptly upon any Responsible Officer obtaining knowledge of a tax event or
liability not previously disclosed in writing by the Borrower to Administrative
Agent which could reasonably be expected to result in a Material Adverse Effect,
written notice thereof together with such other information as may be reasonably
available to the Borrower to enable Lenders and their counsel to evaluate such
matters; and

(k) as soon as practicable following any request therefor, such additional
information with respect to the business, financial condition, operations,
performance, or properties of the Borrower and its Subsidiaries as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except to the extent that the preservation thereof
is no longer desirable in the conduct of the business of such Person and the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Insurance. Maintain, with financially sound and reputable
insurers casualty insurance, public liability insurance, and third party
property damage insurance with respect to liabilities, losses or damage in
respect of the assets, properties and businesses of the Borrower and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons.

6.6 Inspection of Property; Books and Records; Audits. (a) Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law in all material respects shall be made of all
financial dealings and transactions in relation to its business and activities,
(b) permit representatives of the Administrative Agent or any Lender at
reasonable times and upon reasonable advance notice to visit and inspect any
properties of the Borrower and each other Loan Party and examine and make
abstracts from any books and records of the Borrower and each other Loan Party
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of the
Borrower with officers of the Borrower and with their independent certified
public accountants, (c) permit representatives or third party appraisers to
conduct equipment appraisals of the equipment of the Borrower and each other
Loan Party at Borrower’s cost and expense no more than once per calendar year,
(d) permit representatives of Administrative Agent to conduct a field
examination and audit of the assets of Borrower and each other Loan Party no
more than once per calendar year at Borrower’s cost and expense; provided
Administrative Agent may conduct such appraisals, field examinations and audits,
at Borrower’s cost and expense, with such frequency as Administrative Agent or
Required Lenders shall determine to be desirable following the occurrence and
during the continuance of an Event of Default.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender of
the following after Borrower obtains knowledge thereof:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation or the
Borrower or (ii) litigation, investigation or proceeding that may exist at any
time between the Borrower and any Governmental Authority, in any case, that
could reasonably be expected to have a Material Adverse Effect;

(c) (i) the institution of any Adverse Proceeding not previously disclosed in
writing by the Borrower to Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), is reasonably
expected to result in damages not otherwise covered by insurance in excess of
$250,000, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Borrower to enable Lenders and their
counsel to evaluate such matters;

(d) the following events, as soon as possible and in any event within thirty
(30) days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any ERISA
Affiliate or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had, either in any case or in the
aggregate, or is reasonably expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

6.8 Environmental Laws.

(a) Comply in all respects with, and require other Persons occupying or
operating and property of the Borrower and its Subsidiaries, if any, to comply
in all respects with, all applicable Environmental Laws, and obtain and comply
in all respects with and maintain, and require other Persons occupying or
operating any property of the Borrower and its Subsidiaries, if any, to obtain
and comply in all respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to so comply or maintain, in the aggregate, could
not reasonably be expected to result in the incurrence by the Borrower or any of
its Subsidiaries of any material liability or fine.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except where the failure
to so comply, in the aggregate, could not reasonably be expected to result in
the incurrence by the Borrower or any of its Subsidiaries of any material
liability or fine.

6.9 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, at its expense, promptly execute, acknowledge and deliver
such further documents and do such other acts and things as the Administrative
Agent may reasonably request in order to effect fully the purposes of the Loan
Documents. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as the Administrative Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors (if any).

6.10 Guarantors; New Subsidiaries. Within thirty (30) days after the Borrower
acquires or creates a new Subsidiary that is a Domestic Subsidiary (other than
an Excluded Subsidiary), the Borrower will cause such new Subsidiary to execute
a Guaranty Agreement and a Security and Pledge Agreement and the Borrower will
deliver to the Administrative Agent such other documents relating to such new
Subsidiary as the Administrative Agent shall reasonably request in order to
comply with the requirements of this Section 6.10.

6.11 Payment of Taxes. Pay all federal income taxes and all other Taxes, to the
extent required (excluding such other Taxes with respect to which the failure to
pay would not result in the loss, suspension, or impairment of any material
Governmental Authorization or would not reasonably be expected to have a
Material Adverse Effect) imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon; provided, no such Tax need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor. The Borrower will not permit any of its Subsidiaries to file or
consent to the filing of any consolidated income Tax return with any Person
(other than the Borrower or any of its Subsidiaries).

6.12 Keepwell. The Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under its Guaranty
Agreement in respect of Obligations under Specified Swap Agreements (provided,
however, that the Borrower shall only be liable under this Section 6.12 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 6.12 or otherwise under any guarantee
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of the Borrower under
this Section 6.12 shall remain in full force and effect until the Obligations
have been paid in full and all Commitments hereunder have terminated. The
Borrower intends that this Section 6.12 constitute, and this Section 6.12 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

6.13 Certain Accounts. The Borrower shall (a) close the Existing Accounts within
one-hundred and eighty (180) days of the Closing Date, (b) except as provided in
clause (c)(i) below, maintain funds on deposit in the Existing Account only in
an amount necessary to pay issued and outstanding checks or drafts which were
issued on or before the Closing Date, (c) transfer all funds (i) in excess of
the amounts required under clause (b) above to an account maintained with the
Administrative Agent within three (3) Business Days of receipt thereof provided
that no such transfer shall be required to be made until the amount of funds
required to be transferred at such time exceeds $10,000 and (ii) on deposit in
an Existing Account at the time it is closed to an account maintained with the
Administrative Agent and (d) within three (3) Business Days after closing all
Existing Accounts, deliver to the Administrative Agent a certificate of the
Borrower certifying compliance with clauses (a) through (c) of this
Section 6.13.

6.14 Securities Account. The Borrower will use and fund account number 6ZJ10G
located at MLPFS Global Markets only for the purpose of repurchasing capital
stock pursuant to a stock repurchase program duly approved by its Board of
Directors provided that any amounts paid to repurchase stock pursuant thereto is
a Restricted Payment permitted to be made pursuant to Section 7.5 of this
Agreement.

ARTICLE 7 :
NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Leverage Ratio. Permit the Leverage Ratio, calculated as of the end of each
Fiscal Quarter, to be greater than 2.00 to 1.00 on a trailing four quarter
basis.

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio,
calculated as of the end of each Fiscal Quarter, to be less than 1.25 to 1.00 on
a trailing four quarter basis.

(c) Cap Ex to Adjusted EBITDA Ratio: Permit the ratio of (i) the aggregate
amount of Capital Expenditures calculated as of the end of each Fiscal Quarter
for the preceding four quarter period to (ii) Adjusted EBITDA calculated as of
the end of each Fiscal Quarter for the preceding four quarter period to be
greater than 1.0 to 1.0, if Adjusted EBITDA calculated as of the end of each
Fiscal Quarter for such preceding four quarter period is less than or equal to
$22,000,000.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer or permit to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower to any Domestic Subsidiary and of any
Subsidiary to the Borrower or any other Domestic Subsidiary;

(c) Indebtedness of any Subsidiary that is not a Guarantor to any other
Subsidiary that is not a Guarantor;

(d) Indebtedness existing on the Closing Date listed on Schedule 7.2 and any
refinancings, refundings, renewals or extensions thereof (without increasing, or
shortening the maturity of, the principal amount thereof);

(e) other Indebtedness of the Borrower or any of its Subsidiaries in an amount
not to exceed $5,000,000 in the aggregate outstanding at any time;

(f) to the extent constituting Indebtedness, Indebtedness of the Borrower or any
Subsidiary in respect of performance, bid, surety, indemnity, appeal bonds,
customs and import bonds, completion guarantees and other obligations of like
nature and guarantees and/or obligations as an account party in respect of the
face amount of letters of credit in respect thereof, in each case securing
obligations not constituting Indebtedness for borrowed money (including worker’s
compensation claims, environmental remediation and other environmental matters
and obligations in connection with insurance or similar requirements) provided
in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(h) Indebtedness of the Borrower or any Subsidiary consisting of the financing
of insurance premiums;

(i) Indebtedness of the Borrower or any Subsidiary under Swap Agreements
permitted under Section 7.9;

(j) purchase money Indebtedness (including Capital Lease Obligations) incurred
by the Borrower or any Subsidiary to finance the acquisition of assets, provided
that the total of all such Indebtedness for all such Persons taken together
shall not exceed an aggregate principal amount of $1,000,000 at any time
outstanding; and

(k) Indebtedness of any Person in existence on the date such Person becomes a
Subsidiary as a result of an Acquisition by the Borrower or any Subsidiary;
provided that (i) such Indebtedness is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) none of the properties
of the Borrower or any of its other Subsidiaries is bound with respect to such
Indebtedness and (iii) the aggregate principal amount of Indebtedness permitted
by this clause (k) shall not exceed $2,000,000.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 430(k) of the Code or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of
thirty (30) days) are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;

(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds, customs and import bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness);

(d) (i) any interest or title of a lessor (and those Liens which derive from a
lessor’s interest) under any lease entered into by the Borrower or any
Subsidiary in the ordinary course of its business and covering only the assets
so leased and (ii) any interest of a lessee (and those Liens which derive from a
lessee’s interest) under any lease entered into by the Borrower or any
Subsidiary in the ordinary course of its business and covering only the assets
so leased to such lessee;

(e) easements, rights-of-way, restrictions, defects in title, survey matters and
other encumbrances (i) in existence on the date of this Agreement or (ii) if
arising after the date of this Agreement, incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially and adversely interfere with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

(f) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(g) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(h) Liens consisting of judgment or judicial attachment liens with respect to
judgments that do not constitute an Event of Default under Article 8;

(i) Liens securing the Indebtedness permitted under Section 7.2(j);

(j) Liens in favor of the Administrative Agent created by this Agreement and the
Security and Pledge Agreement;

(k) Liens existing on the Closing Date listed on Schedule 7.3 and any
modifications, replacements, renewals or extensions thereof; provided that the
Lien does not (x) extend to any additional property or (y) secure any additional
obligations, in each case, other than the initial property so subject to such
Lien and the obligations originally so secured;

(l) Liens securing obligations under Swap Agreements permitted under Section 7.9
and deposits and margin payments made in connection therewith;

(m) Liens on property of a Person at the time such Person becomes a Subsidiary,
provided such Liens were not created in contemplation thereof and do not extend
to any other property of the Borrower or any Subsidiary (except additions,
accessions, replacements and improvements to or of the property or assets
subject to such Lien), except to the extent such extended Lien is permitted to
be incurred under any other clause of this Section 7.3; and

(n) Contractual Liens of suppliers of Borrower and its Subsidiaries of equipment
and inventory in each case incurred in the ordinary course of business and
securing amounts not yet overdue; provided that any such Lien does not
(x) extend to any additional property or (y) secure any additional obligations,
in each case, other than the initial property so subject to such Lien and the
obligations originally so secured.

7.4 Fundamental Changes; Disposition of Assets; Acquisitions. Enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sublease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment in the ordinary course of business) the business, property or
fixed assets of or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
or become a general partner in any partnership, except:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary of the Borrower, or be liquidated, wound up
or dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or to another Subsidiary; provided
that, in the case of any such merger or consolidation to which a Guarantor is a
party, the Person formed by such merger or consolidation shall be a Guarantor;

(b) Dispositions of obsolete, worn out or surplus property;

(c) Investments permitted under Section 7.6;

(d) Dispositions of cash or Cash Equivalents in transactions not otherwise
prohibited by this Agreement;

(e) The leasing or sale of equipment and inventory by the Borrower and its
Subsidiaries in the ordinary course of business consistent with past practice;

(f) The making of any Restricted Payment permitted pursuant to Section 7.5;

(g) The termination or unwinding of any Swap Agreement;

(h) The surrender, modification, release or waiver of contract rights (including
under leases, subleases and licenses of real property) or the settlement,
release, modification, waiver or surrender of contract, tort or other claims of
any kind;

(i) The issuance of Capital Stock in any Subsidiary to the extent consisting of
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or another Subsidiary;

(j) The issuance or sale of Capital Stock by (i) a Subsidiary to the Borrower or
to another Subsidiary or (ii) the Borrower permitted pursuant to the terms
hereunder; and

(k) Any Acquisition by the Borrower or a Subsidiary, provided that (i) no
Default or Event of Default shall exist immediately before or immediately after
the consummation of such Acquisition and (ii) the consideration in respect of
all Acquisitions in each fiscal year shall not exceed 10% of total assets of the
Borrower and its Subsidiaries that would be shown as assets on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such time prepared in
accordance with the GAAP.

7.5 Restricted Payments. Declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, or agree to declare, order, pay, make or
set apart, any sum for any Restricted Payment, except:

(a) Any Subsidiary may declare and make Restricted Payments to any other
Subsidiary or to the Borrower;

(b) The Borrower or any Subsidiary may declare and make Restricted Payments
payable solely in the Capital Stock of such Person;

(c) The Borrower may declare and make Restricted Payments in cash at any time,
provided, that at the time each such Restricted Payment is declared or made
(i) no Event of Default exists or would result therefrom and (ii) after giving
effect to such Restricted Payment, the Borrower would be in pro forma compliance
with the financial covenants set forth in Section 7.1;

(d) The Borrower may (i) redeem, repurchase or otherwise acquire or retire for
value its Capital Stock or (ii) pay, settle, exercise, redeem, repurchase, or
exchange any other award constituting a Restricted Payment, in the case of
clauses (i) and (ii), that is held or received by current or former directors,
officers, or employees (or their estates or beneficiaries under their estates or
their immediate family members), of the Borrower or any of its Subsidiaries
pursuant to any equity subscription agreement, equity plan, equity option
agreement, incentive plan or similar agreement under which such Capital Stock
was issued or such award made; provided that the aggregate cash consideration
paid therefor in any calendar year after the Closing Date does not exceed an
aggregate amount of $1,000,000 (with unused amounts in any calendar year being
permitted to be carried over for the two succeeding calendar years);

(e) The Borrower may repurchase Capital Stock of the Borrower if such repurchase
is deemed to occur upon the exercise of options, warrants, incentive rights or
similar instruments to the extent such Capital Stock represents a portion of the
exercise price of those options, warrants, incentive rights or similar
instruments and the Borrower may repurchase or otherwise acquire Capital Stock
in lieu of paying withholding taxes in connection with any exercise or exchange
of equity options, warrants, incentives or other rights to acquire Capital
Stock; or

(f) The Borrower may make Restricted Payments in cash in lieu of the issuance of
fractional units upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Capital Stock of any such Person.

7.6 Investments. Make or own any Investment in any Person, except:

(a) Cash Equivalents;

(b) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Borrower or any of
its Subsidiaries;

(c) to the extent constituting Investments, Indebtedness permitted under
Section 7.2;

(d) to the extent constituting Investments, Restricted Payments permitted under
Section 7.5;

(e) Investments owned as of the Closing Date and described on Schedule 7.6;

(f) Investments by the Borrower or any Loan Party after the Closing Date in any
existing or newly formed or newly-acquired Subsidiary of the Borrower not to
exceed $10,000,000 in the aggregate; provided that for purposes of determining
any Investment outstanding for purposes of this clause (f), such amount shall be
measured as of the date such Investment was made (without giving effect to any
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the collection or return of
capital (not to exceed the original amount invested);

(g) (i) receivables owing to the Borrower or any Subsidiary if created or
acquired in the ordinary course of business, (ii) endorsements for collection or
deposit in the ordinary course of business, and (iii) securities, instruments or
other obligations received in compromise or settlement of debts created in the
ordinary course of business, or by reason of a composition or readjustment of
debts or bankruptcy or reorganization of another Person, or in satisfaction of
claims and judgments;

(h) Acquisitions permitted by Section 7.4;

(i) payroll, travel and other loans or advances to, or Guarantee Obligations
issued to support the obligations of, current or former officers, directors, and
employees of the Borrower or any Subsidiary, in each case in the ordinary course
of business in an aggregate principal amount not to exceed $250,000 at any one
time outstanding;

(j) to the extent constituting Investments, Swap Agreements permitted by
Section 7.9;

(k) Investments resulting from pledges and deposits permitted under Section 7.3;

(l) any Investments owned by a Person at the time it is acquired by the Borrower
or a Subsidiary;

(m) (i) Guarantee Obligations permitted under Section 7.2 and (ii) guarantees of
performance or other obligations (other than Indebtedness) arising in the
ordinary course of business;

(n) Investments received as non-cash consideration in a Disposition permitted
under Section 7.4; and

(o) other Investments acceptable to the Administrative Agent in its reasonable
discretion.

7.7 Transactions with Affiliates. Enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower or of any such
Subsidiary, unless such transaction (a) is otherwise permitted under this
Agreement and (b) is on terms that, taken as a whole, are not materially less
favorable to the Borrower or that Subsidiary, as the case may be, than those it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided the foregoing restriction shall not apply to

(a) payments or transactions arising under or contemplated by any contract,
agreement, instrument or arrangement in effect on the Closing Date and described
on Schedule 7.7, and as amended or modified thereafter on terms that are not
materially less favorable to the Borrower or such Subsidiary, taken as a whole;

(b) transactions between or among the Borrower and the Subsidiaries;

(c) any Restricted Payment permitted by Section 7.5 and any Investment permitted
by Section 7.6;

(d) any issuance of Capital Stock of the Borrower to any Person;

(e) arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;

(f) loans or advances to officers, directors or employees of the Borrower or its
Subsidiaries in the ordinary course of business; and

(g) transactions with any Affiliate in its capacity as a holder of Indebtedness
or Capital Stock of the Borrower; provided that such Affiliate is treated the
same as other such holders.

7.8 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Borrower of real or personal property that has been or is
to be sold or transferred by the Borrower to such Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower.

7.9 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks (including foreign currency risk) to
which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Capital Stock) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

7.10 Changes in Fiscal Periods. Change its Fiscal Year-end from January 31.

7.11 Negative Pledge Clauses. Enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired except that the foregoing shall not apply to:

(a) customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to such
leases, licenses and similar agreements, the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be),

(b) restrictions imposed by law, rule, regulation, approval, license, permit,
order or by any Loan Document;

(c) restrictions existing on the Closing Date identified on Schedule 7.11, but
shall apply to any amendments, modifications, restatements, extensions,
renewals, replacements or refinancings of any of the foregoing;

(d) customary restrictions contained in agreements relating to the sale of an
asset pending such sale, provided that such restrictions and conditions apply
only to the asset that is to be sold and such sale is permitted hereunder;

(e) restrictions imposed by any agreement relating to secured Indebtedness
(including Capital Lease Obligations) permitted by this Agreement if such
restrictions apply only to the property securing such Indebtedness;

(g) restrictions existing under any agreements or other instruments of, or with
respect to any Person, or the property or assets of any Person, at the time the
Person, or property or assets of any Person, is acquired by the Borrower or any
Subsidiary which encumbrances or restrictions are not applicable to any other
Person or the property or assets of any other Person, and any amendments,
modifications, restatements, extensions, renewals replacements or refinancings
of any of the foregoing, provided that the restrictions in the amendment,
modification, restatement, extension, renewal, replacement or refinancing are,
taken as a whole, no less favorable in any material respect to the Borrower and
its Subsidiaries than the encumbrances or restrictions being amended, modified,
restated, extended, renewed, replaced or refinanced; and

(k) the foregoing shall not apply to any restriction existing pursuant to any
agreement or instrument related to any Indebtedness permitted to be incurred
subsequent to the Closing Date under Section 7.2(j) if the restrictions
contained in any such agreement or instrument are, taken as a whole, no less
favorable in any material respect to the Borrower and its Subsidiaries than the
encumbrances and restrictions contained in this Agreement as in effect as of the
Closing Date.

7.12 Lines of Business. From and after the Closing Date, the Borrower shall not
and shall not permit any of its Subsidiaries to, engage in any business other
than (a) the businesses engaged or proposed to be engaged in (provided such
proposal is in writing and disclosed to the Lenders) by Borrower on the Closing
Date and similar or related businesses and (b) such other lines of business as
may be consented to by Required Lenders.

ARTICLE 8 :
EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation within three
(3) days after any such interest becomes due in accordance with the terms
hereof; or the Borrower shall fail to pay any other amount payable hereunder or
under any other Loan Document, within ten (10) days after any such amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Article 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after the earlier of
(i) notice to the Borrower from the Administrative Agent or the Required Lenders
or (ii) a Responsible Officer becoming aware of such default; or

(e) Borrower shall (i) default in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, in each
case beyond the applicable grace period, if any, or any other event shall occur
or condition exist, the effect of which default or other event or condition is
to cause such Indebtedness to become due prior to its stated maturity or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clauses (i),
(ii) or (iii) of this paragraph  (e) of Article 8 shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) or (iii) of this
paragraph (e) of Article 8 shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$1,000,000; or

(f) (i) any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or Insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed or undischarged
for a period of sixty (60) days; or (iii) there shall be commenced against any
Loan Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) any Loan
Party shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) any Loan Party shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to meet the minimum funding standards (within the meaning of Section 412
or 430 of the Code or Section 302 or 303 of ERISA ), shall exist with respect to
any Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
any Loan Party or any ERISA Affiliate, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is reasonably likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, or (v) any Loan Party or any ERISA Affiliate
shall, or in the reasonable opinion of the Required Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, has had or could reasonably be expected to have a
Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$1,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within sixty (60) days from
the entry thereof; or

(i) at any time after the execution and delivery thereof, (i) the Guaranty for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement or any other Loan Document ceases to
be in full force and effect (other than the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or (iii) any Loan Party shall contest the validity or enforceability of
any Loan Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document to which it is a party; or

(j) a Change of Control shall occur; or

(k) any Lien created by the Security and Pledge Agreement shall at any time fail
to constitute a valid and (to the extent required by the Security and Pledge
Agreement or as otherwise permitted under this Agreement) perfected Lien on any
material portion of the collateral purported to be subject thereto, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Loan Party shall so assert in writing, in each case other
than as a result of action or inaction of the Administrative Agent or any
Lender;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to 103% of the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay the other Obligations. After all such Letters of
Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

ARTICLE 9 :
THE ADMINISTRATIVE AGENT

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (a) liable for (i) any action lawfully taken or omitted to
be taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) not performing any act or fulfilling any duty, obligation or
responsibility under this Agreement or any other Loan Document by reason of any
occurrence beyond the control of Administrative Agent (including but not limited
to any act or provision of any present or future Law or regulation or
Governmental Authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility)
or (b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or refusing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

9.7 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Administrative Agent
were not an Administrative Agent. With respect to its Loans made or renewed by
it and with respect to any Letter of Credit issued by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

9.8 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Article 8(a) or
Article 8(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article 9 and of Section 10.5 shall continue to inure to its benefit.

ARTICLE 10 :
MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive any portion of or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Super Majority Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 or otherwise amend this Section 10.1 in any
manner adverse to any Lender without the written consent of such Lender;
(iii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, release all
or substantially all of the Guarantors from their obligations under the Guaranty
Agreement, release all or a material portion of any Collateral, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.12 without the written consent of the Required Lenders
adversely affected thereby; (v) reduce the percentage specified in the
definition of Super Majority Lenders or Required Lenders without the written
consent of all Lenders; (vi) amend, modify or waive any provision of Article 9
or any other provision of any Loan Document that affects the Administrative
Agent without the written consent of the Administrative Agent; or (vii) amend,
modify or waive any provision of Article 3 without the written consent of the
Issuing Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that no such amendment, waiver or consent shall increase or extend the
Commitment of such Defaulting Lender, forgive any portion of or reduce the
principal amount or extend the final scheduled date of maturity of any Loan, or
reduce the stated amount of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Super
Majority Lenders) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this paragraph), in
each case, without the consent of such Defaulting Lender.

10.2 Notices. Except in the case of notices and other communications expressly
permitted by telephone (and except as provided below), all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand
or by overnight courier service, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy or other
electronic notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified (pursuant to the
procedures set forth in this Section 10.2) by the respective parties hereto:

Borrower:

Mitcham Industries, Inc.
P.O. Box 1175
Huntsville, TX 77342
Attention: Billy F. Mitcham, Jr.
Telephone: 936-291-2277
Telecopy: 936-295-1922

Administrative Agent:

HSBC Bank USA, N.A.
3050 Post Oak Blvd, Suite 600
Houston, TX 77056
Attention: Suzanne X Robinson
Telephone: 832-308-3854
Telecopy:

with a copy to:

HSBC Bank USA NA
Corporate Trust and Loan Agency
452 Fifth Ave. 8E6
New York, NY 10018
Attn: Loan Agency/Transaction Management
Phone:  212-525-7253/212-525-7258
Fax:  917-229-6659/ 212-525-1300
Emails:  CTLANY.LoanAgency@us.hsbc.com  and
CTLANY.TransactionManagement@us.hsbc.com

and

Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Attention: Jeffrey M. Butler
Telephone: (713) 220-4417
Telecopy: (713) 238-7329

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, in its discretion, or the
Borrower, in its discretion, may agree to accept notices and other
communications to it or them, as the case may be, hereunder by electronic
communications pursuant to procedures approved by it or them, as the case may
be; provided that approval of such procedures may be limited to particular
notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided herein, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modification or waivers of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable and documented out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all
reasonable and documented out-of-pocket expenses reasonably incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Issuing Lender and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses of any
Indemnitee, including reasonable and documented counsel fees, charges and
disbursements (limited to no more than one firm as counsel to such Indemnitees,
taken as a whole, one firm of local counsel for each relevant jurisdiction, one
firm of specialty counsel, if applicable, and, in the event of any perceived or
actual conflict of interest, an additional firm of counsel for any similarly
affected persons), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any Release or any actual or alleged presence of Hazardous
Materials on or from any property operated by the Borrower or any of its
Subsidiaries, or any Environmental Claim related in any way to the Borrower or
any of its Subsidiaries or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are found by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of the
obligations of such Indemnitee thereof hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.5(b) shall not apply with respect to any
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

Reimbursement by the Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or such sub-agent), the Issuing
Lender or such Related Party, as the case may be, such Lender’s Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Issuing Lender in connection
with such capacity.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto or any Indemnitee thereof, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. For the avoidance of
doubt, the parties hereto acknowledge and agree that a claim for indemnity under
Section 10.5(b) above, to the extent covered thereby, is a claim of direct or
actual damages. No Indemnitee referred to in paragraph (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(d) Payments. All amounts due under this Section 10.5 shall be payable not later
than 10 days after written demand therefor.

(e) Survival. The agreements in this Section 10.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder (other than as permitted under this
Agreement) without the prior written consent of the Administrative Agent and
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed, of:

(A) the Borrower, provided that (1) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person; and (2) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

(D) no assignment shall be made to (1) a natural Person, (2) the Borrower or any
of its Affiliates or Subsidiaries or (3) any Defaulting Lender or any of its
Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (3).

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or investing in commercial loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.14, 2.15 and 10.5 with respect to the period during which it was a Lender).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that, if
either the assigning Lender or the Assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.12(d), 0 or 10.7(a),
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to any Person (other than any Person described in
paragraph (b)(ii)(D) of this Section) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (A) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (B) directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.15 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(g) (it being understood that the
documentation required under Section 2.14(g) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (1) agrees to be subject to the provisions of Section 2.16
and 2.17 as if it were an Assignee and (2) shall not be entitled to receive any
greater payment under Section 2.13 or 2.14, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurred after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.17 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

10.7 Adjustments; Setoff.

(a) Except to the extent that this Agreement, any other Loan Document or a court
order expressly provides for payments to be allocated to a particular Lender or
to the Lenders, if any Lender (a “Benefitted Lender”) shall receive any payment
of all or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by setoff, pursuant to events or
proceedings of the nature referred to in Article 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) and agrees to take any action requested by
the Borrower having the effect of releasing any Guarantee Agreement, any pledge
of any Capital Stock created by the Security Documents, or any other Lien on any
Collateral created by the Security Documents (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or with
respect to Specified Swap Agreements, Specified Cash Management Agreements and
unasserted indemnity, tax gross-up, increased cost, expense reimbursement
claims) shall have been paid in full, the Commitments have been terminated and
no Letters of Credit shall be outstanding, the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person, except that the Administrative Agent agrees upon such termination to
promptly deliver to Borrower all Collateral in its possession and all such UCC-3
terminations, discharges and other releases and termination documents as are
reasonably requested by the Borrower to discharge the Liens as a matter of
public record.

10.15 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section 10.15 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

10.16 Confidentiality. The Administrative Agent and each Lender agree to keep
confidential all non-public information provided to it by any Loan Party, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their Related Parties
and confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
United States federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties. Accordingly,
each Lender represents to the Borrower and the Administrative Agent that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material nonpublic information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

10.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY), AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.18 USA Patriot Act Notice. Each Lender is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(as amended, restated, modified, supplemented or replaced, the “USA Patriot
Act”), and hereby notifies the Borrower that it is required to obtain, verify
and record information that identifies the Borrower and its Subsidiaries, which
information includes the name and address of the Borrower and such Subsidiaries
and other information that will allow such Lender to identify the Borrower and
its Subsidiaries in accordance with the USA Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

MITCHAM INDUSTRIES, INC.,
a Texas corporation, as Borrower

By: /s/ Robert P. Capps
Name: Robert P. Capps
Title: Exec Vice Pres


ADMINISTRATIVE AGENT AND LENDERS:

HSBC BANK USA, N.A.,
as Administrative Agent

By: /s/ Elena Zheng
Name: Elena Zheng
Title: Assistant Vice President


1

HSBC BANK USA, N.A.


as Issuing Lender and a Lender

By: /s/ Suzanne Robinson
Name: Suzanne Robinson
Title: SVP


2

FIRST VICTORIA NATIONAL BANK,


as a Lender

By: /s/ Herschel Vansickle
Name: Herschel Vansickle
Title: Sr. Vice-President


3